Title: To George Washington from Colonel Silvanus Seely, 10 August 1780
From: Seely, Silvanus
To: Washington, George


					
						Sir
						Morris Town [N.J.,] Augst 10th 1780
					
					Yours of the 6th I have receiv’d, and Majr Groenendyck has returned to this post agreeable to Orders.
					Inclosed is a return of the men at this post, which is greatly short of the number intended; I have done every thing in my power to Expedite their Collecting, but they come in slow which makes me think I shall have but little, if any, more than half the number Ordered.
					I cannot help mentioning that we have very little Ammunition, should be glad to know where to Apply in Case we should be Ordered to any post where we may likely want. I am Sir Your Excellencys Most Obedt Servant
					
						Silvs Seely Coll
					
				